UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

          -v-                                                   No. 11-cr-676-8 (RJS)
                                                                      ORDER
 EDWIN RUIZ,

                                Supervisee.



RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a letter from defense counsel concerning the Supervisee’s alleged

violation of the terms of his supervised release (“VOSR”). As part of that submission, counsel requests

that the letter be filed under seal in light of the sensitive medical and personal information contained

therein. Although the Court finds the presumption of open records has been rebutted with respect to

portions of the letter, see United States v. Amodeo, 71 F.3d 1044, 1047–50 (2d Cir. 1995), the Court is not

persuaded that sealing of the entire letter is warranted. Accordingly, IT IS HEREBY ORDERED THAT

Supervisee shall file with the Court a redacted version of its letter no later than May 28, 2021, along with

a written submission, to be filed under seal, articulating why the proposed redactions are warranted under

Amodeo and its progeny. In the interim, the Court will delay docketing of Supervisee’s submission in the

interest of justice.

SO ORDERED.


Dated:                  May 24, 2021
                        New York, New York            _____________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
